Motion granted to the extent of directing the Clerk of the Supreme Court, New York County, to furnish to appellant’s counsel a copy of the transcript of the hearing on the motion to suppress. The court construes section 456 of the Code of Criminal Procedure to require the Clerk of the court and the stenographer to cause the stenographic minutes of the hearing on the motion to suppress to be transcribed and filed as part of “ the stenographic minutes of the entire proceedings of the trial” even where the motion to suppress is heard and decided prior to the trial on the indictment since the appeal from the judgment of conviction after trial brings up for review the order denying a motion to suppress. The time to perfect the appeal is enlarged to the June 1964 Term of this court. (See, also, People v. Cook, 21 A D 2d 979.) Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ.